Citation Nr: 0031319	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-11 328A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
PTSD.  


REMAND

The veteran was scheduled to testify at a personal hearing 
before a Veterans Law Judge in Washington, D.C., on October 
30, 2000.  However, he failed to report.  In a letter dated 
November 10, 2000, he explained that he failed to appear for 
the hearing, and failed to request a timely postponement 
because he was enroute to his hometown in Tennessee due to 
acute illness at the time the hearing notification letter was 
mailed.  He had requested that the post office forward his 
mail but there was a delay.  He requested that he be 
scheduled for a personal hearing before a Veterans Law Judge 
at the RO in Nashville, Tennessee instead.  

The Board finds that the veteran has demonstrated good cause 
for his failure to appear for the October 2000 hearing, and 
he has filed his request for a new hearing within the time 
period allowed under the regulation.  See 38 C.F.R. 
§ 20.702(d) (2000).  Furthermore, the law provides that a 
veteran may request a hearing before a traveling Veterans Law 
Judge, and the hearing shall be scheduled by the RO.  
38 U.S.C.A. § 7107(d) (West Supp. 2000); 38 C.F.R. § 20.704 
(2000).  

Finally, the Board observes that the veteran has been 
homeless, without a fixed address, in the past; and in his 
November 2000 letter he indicated that he remained homeless.  
In such cases, the RO is required to make additional efforts 
when it is necessary to contact him.  Specific procedures to 
safeguard the due process rights of homeless veterans are set 
forth in 38 C.F.R. § 1.710 (2000).  Upon remand, those 
procedures should be followed.  
Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The Washington, D.C. RO should 
transfer the veteran's file to the 
Nashville, Tennessee RO.  

2.  The Nashville, Tennessee RO should 
schedule the veteran for a personal 
hearing before a Veterans Law Judge at 
that local office.  The veteran should be 
notified of the date and time of any such 
hearing at both his address in Washington 
D.C. as well as the local address 
provided in the November 2000 letter.  
The RO should also ensure that the 
procedures provided in 38 C.F.R. § 1.710 
are fully accomplished.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration if 
appropriate.  The veteran need take no action until he is 
informed.  However, he is advised that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


